Broyles, C. J.,
dissenting. "The principal is not liable for the wilful trespass of his agent, unless done by his command or assented to by him.” Civil Code (1910), § 3603. "A corporation is not liable for the malicious acts of an agent unless such acts were expressly authorized by the corporation, or were within the scope of the duties of the agency, or were in themselves a violation of the duty owed by the corporation to the party injured, or such acts were ratified by the corporation.” Southern Ry. Co. v. Chambers, 126 Ga. 404 (3) (55 S. E. 37, 7 L. R. A. (N. S.) 926). A railway company owes a higher duty than private corporations to protect persons transacting business with it, and yet where a person, while transacting business with a railway companjr, is insulted and humiliated by the language and conduct of an agent of the company, the company is not liable, if the improper conduct of the agent occurs "at a place other than that to which the public is invited by the establishment of the agency, and such conduct is neither authorized nor ratified by the. company.” So. Ry. Co. v. Chambers, supra.
“To recover damages on account of physical injuries resulting from fright, where there is no actual immediate personal injury, it must appear that the injuries were the natural and proximate result of the fright or shock, and that the defendant could or should have known that the act producing the injuries would with reasonable certainly cause such a result j and it must appear that the injuries resulted from such gross carelessness, coupled with a knowledge of the probable physical results, as amounted to wilful and reckless disregard of consequences; or that the fright (with its consequences) was brought about by a deliberate and malicious intention on the part of the defendant to injure the plaintiff.” (Italics *727ours.) Goddard v. Walters, 14 Ga. App. 722 (2) (82 S. E. 304); Logan v. Gossett, 37 Ga. App. 516 (140 S. E. 794). In the instant .case the alleged unlawful and unprovoked assault by the defendant’s agent or servant is not alleged to have been made at the command . or with the assent of the defendant; and the general allegations to the effect that the assault was within the range and in the prosecution of the defendant’s business, and within the scope of the employment of the agent or servant, are mere conclusions, not sustained by any facts set forth in the petition. Southeastern Fair Asso. v. Wong Jung, 24 Ga. App. 707 (102 S. E. 32). In my opinion the petition failed to set out a cause of action, and the coiirt erred in overruling the general demurrer.